UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1521


EDGAR MOTA-BRAGA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 22, 2017                               Decided: September 27, 2017


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edgar Mota-Braga, Petitioner Pro Se. Sabatino Fioravante Leo, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgar Mota-Braga, a native and citizen of Brazil, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his requests for asylum, withholding of removal, and protection

under the Convention Against Torture. We have thoroughly reviewed the record, including

the transcript of Mota-Braga’s merits hearing before the immigration court and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and that substantial evidence supports the Board’s decision, see INS v. Elias–Zacarias, 502
U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board. In

re Mota-Braga (B.I.A. Mar. 24, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2